Citation Nr: 0201648	
Decision Date: 02/19/02    Archive Date: 02/25/02

DOCKET NO.  94-28 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a psychiatric 
disability (claimed as a nervous condition), to include post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Roger W. Rutherford, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to July 
1968.

This case returns to the Board of Veterans' Appeals (Board) 
following remand dated in September 1999.  The appeal 
originates from a decision dated in December 1991 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the veteran's claims for 
service connection for a nervous condition, to include PTSD; 
for a seizure disorder with memory loss; and for a stomach 
disorder.  In July 1997, the Board denied the veteran's 
claims and he appealed to the United States Court of Veterans 
Appeals (the United States Court of Veterans Appeals for 
Veterans Claims since March 1, 1999).  

In March 1999, a joint motion was filed in which Counsel for 
the veteran and Counsel for the Secretary requested that the 
Court vacate that portion of the Board's decision which 
denied service connection for a nervous condition, inclusive 
of PTSD, and requested that this claim be remanded to the 
Board for further development and adjudication.  The parties 
also requested that the Court dismiss (as abandoned) the 
remaining claims for service connection for the seizure 
disorder with memory loss and for the stomach disorder.  The 
Court granted the joint motion later in March 1999 and the 
case was returned to the Board for compliance with the 
directives of the joint motion.

In September 1999, the Board remanded this case to the RO for 
additional development to comply with the Order of the Court.  
As the requested development has been completed to the extent 
possible, and the denial of the claim has been continued, the 
case has been returned for appellate consideration.





FINDINGS OF FACT

1.  Service medical records reflect no evidence of a 
psychiatric disorder; on service separation examination, the 
veteran's psychiatric evaluation was normal.

2.  The preponderance of the competent medical evidence 
establishes that the veteran does not meet the diagnostic 
criteria for PTSD.

3.  In the only medical opinions to address the relationship 
between current psychiatric disorders other than PTSD and the 
veteran's active military service, examining psychiatrists 
have concluded that there is no such relationship.  


CONCLUSION OF LAW

A psychiatric disability (claimed as a nervous condition), to 
include PTSD, is not the result of injury or disease incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103(A), 
5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303, 3.304(f) 
(2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096-2099 (2000) 
(codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107 (West Supp. 2001)).  The new law applies to all claims 
filed on or after the date of the law's enactment, as well as 
to claims filed before the date of the law's enactment, and 
not yet finally adjudicated as of that date.  Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000); 
VAOPGCPREC 11-2000 (2000).  Pertinent regulations which 
implement the Act (but, with the possible exception of the 
provision governing claims to reopen on the basis of new and 
material evidence, do not create any additional rights) 
recently were promulgated.  See 66 Fed. Reg. 45620-45632 
(August 29, 2001).  Except as otherwise noted, these 
regulations also are effective November 9, 2000.  Id.

When a law or regulations change during the pendency of a 
veteran's appeal, the version most favorable to the veteran 
applies, absent contrary intent.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  

Although the RO has not had the opportunity to consider this 
claim in light of the change in law and regulations, the 
requirements of the new law have, essentially, been 
satisfied.  In this regard, the Board notes that by virtue of 
various documents prepared by the RO in connection with the 
appeal, to specifically include the July 2001 Supplemental 
Statement of the Case (SSOC), the veteran and his 
representative have been advised of the applicable laws and 
regulations and bases for the denial, and,  hence, have been 
given notice of the information and evidence needed to 
substantiate the claim.  The veteran has been afforded the 
opportunity to testify, in his behalf, at a hearing; he and 
his wife presented testimony at an RO hearing in November 
1992.  Moreover, VA has conducted reasonable efforts to 
assist him in obtaining evidence necessary to substantiate 
his claim, to include by requesting the veteran to provide a 
comprehensive stressor statement, requesting medical records 
from the treatment providers indicated by the veteran, 
obtaining personnel records, and affording the veteran VA 
psychiatric examination.  In fact, it appears that all 
evidence identified by the veteran as relative to this claim 
has been obtained and associated with the claims file.  
Therefore, the Board finds no prejudice in proceeding with 
the veteran's claim without first remanding the claim for the 
RO to explicitly consider the provisions of the VCAA.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  The claim is ready 
to be considered on the merits.  



Background

The veteran's DD-214 indicates that the veteran was awarded 
several service medals, including the Combat Infantryman's 
Badge (CIB).  

Private medical treatment records from May 1991 to August 
1992, and correspondence dated in September 1992, all from 
Mountain Comprehensive Care Center in Prestonsburg, Kentucky, 
note that the veteran had been diagnosed with PTSD, suffering 
from such symptoms as panic, depression and intrusive 
thoughts of war.  However, none of the records identifies the 
basis for the diagnosis, including the specific stressor(s) 
supporting the diagnosis.  In fact, the treatment records do 
not indicate that events from the veteran's service years 
were discussed in detail, if at all.  Instead, the veteran 
was noted to "not get very deep into [discussing his 
experiences in Vietnam] but skims over the top."  When 
Vietnam was discussed the veteran stated that "he didn't 
have it as bad as many [other] men because he [worked] in 
supply.  He said he honestly didn't think he had killed 
anyone."  However it was also noted that he exhibited 
symptoms such as hyperstartle response, combat dreams, and 
difficulty sleeping.

During his November 1992 hearing, the veteran testified that 
he witnessed Vietnamese civilians being dragged behind 
personnel carriers.  He also testified that one day in the 
latter half of 1967 he turned over his truck to an Army 
friend and colleague named [redacted] and he believed that [redacted] 
was then killed when the base was shelled shortly thereafter, 
although he was not sure.  He recalled being ordered to 
identify what was supposedly [redacted] body and being unable to 
do so definitively due to the condition of the body.  He 
denied, however, witnessing any deaths himself.  The 
veteran's recitations of the events were not recorded in any 
psychiatric records.  

VA medical center (VAMC) treatment records from April 1991 to 
August 1993 reflect diagnoses of panic disorder and panic 
attacks, as well as anxiety disorder and major depression.  
None of these disorders is indicated as being related to the 
veteran's service.  A July 1993 entry notes a diagnosis of 
PTSD and chronic panic disorder; however no basis for this 
diagnosis is given, other than that "patient is a Vietnam 
combat veteran with a classic history for PTSD," and there 
is no discussion of any stressor(s) to support the diagnosis.

A VA psychiatric examination report in September 1991 does 
not contain a diagnosis of PTSD.  The examiner did not have 
access to the veteran's claims folder but noted that the 
veteran had been involved in combat in service.  However, the 
diagnosis given was panic disorder, possibly of organic 
origin, unless ruled out by subsequent testing.  The examiner 
did not relate panic disorder to the veteran's service.

The veteran submitted a June 1992 letter from George Hayden 
Caudill M.D., of Jeremiah, Kentucky, together with Dr. 
Caudill's medical reports from November 1991 to May 1992.  
Dr. Caudill diagnosed depression and anxiety but not PTSD.  
He did not relate depression and anxiety to the veteran's 
service.

Records from the veteran's application for Social Security 
disability benefits in November 1992 indicate that the 
veteran had been diagnosed with dysthymic disorder with 
somatic dysfunction, anxiety, and depression.  There was no 
diagnosis of PTSD noted and his psychiatric disorders were 
not indicated as being related to service.

The veteran underwent a second VA psychiatric examination in 
March 1993 and was diagnosed with panic disorder without 
agoraphobia and with dysthymic disorder.  The examiner noted 
that no symptoms of PTSD were reported.  On this occasion the 
examiner did have access to the veteran's claims folder but 
did not relate that any of the veteran's diagnosed disorders 
to his service.  

Correspondence dated in July 1994 from Van S. Breeding M.D., 
of Mountain Comprehensive Care Center repeats that the 
veteran had been diagnosed with PTSD and severe depression by 
that facility.  Additional correspondence from Dr. Caudill, 
dated in August 1994 reflects a diagnosis of PTSD.  However, 
neither physician provided any reasoning supporting their 
conclusions nor did they refer specifically to any alleged 
stressor(s) to support their diagnoses.  

VA psychiatric outpatient treatment records from August 1994 
to February 1996 note that the veteran was diagnosed with 
depression.  These records indicate that the veteran's 
Vietnam experience was discussed and "the symptoms of PTSD 
were reviewed with the veteran" and nevertheless a diagnosis 
of PTSD was explicitly ruled out.  Furthermore the veteran's 
depression was not indicated as being related to service.

In February 1996, the veteran was administered a third VA 
psychiatric examination.  This examination was conducted by a 
board of two psychiatrists who reviewed the veteran's claims 
file before the examination.  One psychiatrist diagnosed 
panic disorder with agoraphobia, major depression, moderate 
severity and recurrent, and history of dysthymic disorder; 
the other diagnosed chronic dysthymia.  Neither diagnosed 
PTSD.  It was also noted that the veteran did not describe 
any events occurring in service that would lead to later 
emotional trauma, and that there was no evidence of any 
service connection for any psychiatric disorder.

Drs. Caudill and Van Breeding submitted additional 
correspondence in April 1996 reiterating their opinions 
expressed in July 1994 correspondence and earlier medical 
records that the veteran was suffering from PTSD, as well as 
from major depression and, according to Dr. Caudill, anxiety.  
Both physicians opined that the veteran's psychiatric 
disorder was related to service.  Dr. Caudill, however, 
provided no basis for his opinion and did not refer to any 
alleged stressor(s) to support his diagnosis while Dr. Van 
Breeding related the veteran's PTSD generally to "the stress 
he was placed under while serving in the Armed Forces in the 
Vietnam Conflict (sic)."

In response to the Court's March 1999 Order and incorporated 
joint motion, in December 2000, the veteran underwent VA 
psychiatric examination in an effort to clarify his 
psychiatric status in light of various diagnoses of record.  
In his report, the examiner noted that the veteran's claims 
folder and medical records had been reviewed, and that the 
veteran had reported some symptoms consistent with PTSD.  The 
examiner also noted, however, that the veteran was not able 
to report or describe in his history sufficient numbers of 
symptoms to meet the criteria of the DSM-IV (Fourth Edition 
of the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders) for a PTSD diagnosis.  
The examiner further noted that for the symptoms the veteran 
did report, he could not substantiate with any degree of 
examples beyond one or at the most two, per symptom.  
Additionally, the physician indicated that the veteran has 
not developed many of the psychosocial sequelae of these 
symptoms, for example, unlike most PTSD patients who become 
quite constricted to the home, the veteran was quite willing 
to go to large social centers, settings such as auctions and 
supermarket shopping with his wife and enjoys a strong social 
context.  It was further indicated that the veteran's organic 
impairment, which presumably underlies his seizure disorder, 
was apparent; the evidence of short-term memory deficit, an 
intermittent variable tremor of the right hand and paraphasic 
errors, all supported the notion of an organic injury of some 
type.

Based upon the examination findings, as well as careful 
review of the veteran's medical history, the previous 
diagnoses, and other pertinent information in the claims 
file, the examiner concluded that the veteran's current 
diagnoses are dysthymia as manifested by chronic, mild, 
depressive mood subjectively; obsessive compulsive disorder, 
complex partial seizure disorder; and chronic obstructive 
pulmonary disorder.  The veteran's reported cognitive 
disturbances were also noted to indicate the presence of 
early dementia.  The examiner commented that:

His disabilities do not appear to be 
related to his active duty service.  His 
primary psychiatric diagnosis of 
dysthymia, OCD [obsessive compulsive 
disorder] and history of panic disorder 
as seen by the previous examiners were 
not present prior to or subsequent to his 
military duty.  In fact, it should be 
noted that his SF88 on discharge from the 
military, noted no psychiatric 
difficulties.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  Service connection for PTSD requires (1) a current 
diagnosis of PTSD; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
38 C.F.R. § 3.304(f).  The Board notes that in June 1999, 38 
C.F.R. § 3.304(f) was amended, effective retroactively to 
March 7, 1997, to revise the provisions regarding the type of 
evidence required to establish service connection for PTSD.  
The amended regulation is deemed to be more favorable to the 
veteran and as such, his claim will be considered in light of 
the new regulation.  Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See 38 U.S.C.A. § 1154(b) 
(West 1991); 38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  Participation in combat, a determination 
that is to be made on a case by case basis, requires that the 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999).  If VA determines the veteran engaged in combat with 
the enemy and his alleged stressor is combat-related, then 
his lay testimony or statement is accepted as conclusive 
evidence of the stressor's occurrence and no further 
development or corroborative evidence is required - provided 
that such testimony is found to be "satisfactory," i.e., 
credible and "consistent with circumstances, conditions or 
hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(f); Zarycki, 6 Vet. App. at 98.  If, however, VA 
determines either that the veteran did not engage in combat 
with the enemy or that he did engage in combat, but that the 
alleged stressor is not combat related, then his lay 
testimony, in and of itself, is not sufficient to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain evidence that corroborate his testimony or 
statements.  See Zarycki, 6 Vet. App. at 98.  

After carefully considering the evidence of record in light 
of the above criteria, the Board finds that the evidence, as 
a whole does not support a finding of service connection for 
any psychiatric disability (claimed as a nervous condition).  

In this regard, the Board notes, initially, that some 
references to, and diagnoses of, PTSD are of record, and that 
such evidence formed the basis for the Board to request 
further development of the claim, to include development of 
the veteran's purported in-service stressors and having him 
undergo further examination.  That notwithstanding, the Board 
finds that the preponderance of the competent medical 
evidence of record establishes that the veteran does not, in 
fact, meet the diagnostic criteria for PTSD.  Significantly, 
VA psychiatrists who examined the veteran in March 1993, 
February 1996 and December 2000 did not diagnose PTSD.  These 
examinations were conducted by psychiatrists who were 
experienced with diagnosing and treating PTSD, and who had 
access to the veteran's entire case file with his medical and 
service history.  During these examinations, as well as 
during VA outpatient treatment between August 1994 and 
February 1996, the veteran's Vietnam experiences were 
discussed.  In the opinion of the examining psychiatrists and 
treating medical care workers, the veteran did not exhibit 
symptoms characteristic of PTSD.  Of these opinions, the 
Board attaches significant weight to the opinion of the 
December 2000 psychiatrist, obtained, essentially, at the 
request of counsel for both parties, for the express purpose 
of clarifying the veteran's psychiatric picture.  It is also 
significant that such opinion was rendered in light of the 
DSM-IV criteria, adopted by VA effective November 7, 1996, 
which utilizes a more subjective standard for diagnosing 
PTSD.  See 38 C.F.R. § 4.125 (1997); see also Cohen v. Brown, 
10 Vet. App. 128, 142 (1997).  

By contrast, the Board finds that the medical reports and 
opinions reflecting a diagnosis of PTSD are substantially 
less persuasive.  There is no indication that any of the 
physicians who did diagnose PTSD specialized in psychiatry, 
other than the  June 1991 report from Mountain Comprehensive 
Care Center, which was signed by a psychiatrist.  However, 
that report was very cursory and provided no basis to support 
the PTSD diagnosis.  Additionally, there is no indication 
that any of the physicians who diagnosed PTSD had access 
either to the veteran's case file or to any other similarly 
extensive source of relevant history, and the records do not 
indicate that the veteran's service experiences were fully 
explored.  Furthermore, none of the diagnoses of PTSD include 
reference to any alleged stressor(s) to support its 
conclusion.  For these reasons, the Board finds that none of 
the diagnoses of PTSD of record provides credible evidence 
that the veteran, in fact, suffers from that condition.  

It is the responsibility of the BVA to assess the credibility 
and weight to be given the evidence.  See Hayes v. Brown, 5 
Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. 
App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 
4 Vet. App. 467, 470-471 (1993) (the probative value of 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).  As the Board finds that 
most persuasive medical evidence of record militates against 
a diagnosis of PTSD, the record does not present a reasonable 
basis for a grant of service connection for that condition.

The Board also notes that the veteran has been diagnosed with 
numerous psychiatric disorders other than PTSD, including 
major depression, anxiety, panic disorder and chronic 
dysthymia.  However, none of these disorders was shown in 
service.  Moreover, the veteran has not specifically 
contended, and the evidence does not otherwise indicate, any 
relationship between any later-developed psychiatric disorder 
other than PTSD and the veteran's active military service.  
Indeed, in the only medical opinions to directly address the 
relationship between current psychiatric disorders other than 
PTSD and the veteran's active military service-the reports 
of the February 1996 and December 2000 VA examinations-the 
examining psychiatrists concluded that there is no such 
relationship.  In the absence of competent medical evidence 
relating any of these disorders to service, there is, 
likewise, no reasonable basis for grant of service connection 
for any psychiatric disorder other than PTSD.  

While the Board acknowledges that the December 2000 
examiner's report may reflect some lingering question as to 
the appropriate diagnosis(es) for the veteran, as he 
indicated that additional neuropsychological studies may be 
helpful, such testing appears to relate to confirming the 
existence of an underlying organic disorder.  Clearly, 
moreover, no additional studies were needed for that examiner 
to rule out a diagnosis of PTSD, or to offer an opinion, 
based on examination of the veteran, his documented medical 
history and assertions, and the DSM-IV criteria, that there 
did not appear to be a relationship between any current 
psychiatric disorder and the veteran's active military 
service; such opinion is consistent with the conclusion 
reached by the 1996 board of VA psychiatrists.  As no 
additional testing can establish a nexus between any current 
psychiatric disability and the veteran's period of active 
duty, the Board finds that no additional action in this 
regard is needed.  

The Board does not doubt the sincerity of the veteran's 
belief that that he has PTSD or another psychiatric disorder 
that is related to his active military service.  However, as 
a layman without medical training and expertise, he is not 
competent to address issues involving medical questions, such 
as the diagnosis or etiology of a disability.  See Jones v. 
Derwinski, 7 Vet. App. 134, 137 (1994): Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

For all the foregoing reasons, the Board must conclude that 
the preponderance of the evidence is against the claim for 
service connection for a psychiatric disability (claimed as a 
nervous condition), to include PTSD, and that, under these 
circumstances, the claim must be denied.  As there is no 
approximate balance of positive and negative evidence on any 
aspect of the issue presented, the reasonable doubt doctrine 
is inapplicable.  See 38 U.S.C.A. § 5107(b) (West Supp. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).



ORDER

Service connection for a psychiatric disability (claimed as a 
nervous condition), to include PTSD, is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

